EXHIBIT 10.46



SECOND AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AND ADMINISTRATION AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AND
ADMINISTRATION AGREEMENT, dated as of October 31, 2016 (this “Amendment”), is by
and among T-MOBILE HANDSET FUNDING LLC (the “Transferor”), as transferor,
T-MOBILE FINANCIAL LLC (“Finco”), individually and as servicer, T-MOBILE US,
INC., as guaran6or (the “Guarantor”), ROYAL BANK OF CANADA, as Administrative
Agent (the “Administrative Agent”), and the various Funding Agents party to the
RPAA referenced below.
RECITALS:
WHEREAS, the parties hereto have entered into the Amended and Restated
Receivables Purchase and Administration Agreement, dated as of June 6, 2016, as
amended by the First Amendment to Amended and Restated Receivables Purchase
Agreement, dated as of July 27, 2016 (as amended, supplemented or otherwise
modified from time to time, the “RPAA”); and
WHEREAS, the parties hereto wish to amend the RPAA as set forth in this
Amendment.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
hereinafter set forth and intending to be legally bound hereby, agree as
follows:
ARTICLE ONE
DEFINITIONS
SECTION 1.01    Capitalized Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings ascribed thereto in the
RPAA.
ARTICLE TWO
AMENDMENTS
SECTION 2.01    Amendments to the RPAA.
(a)Section 7.3(f) of the RPAA is hereby amended by deleting the percentage
“6.0%” contained therein and inserting “9.00%” in lieu thereof.
(b)Annex A of the RPAA (Aggregate Advance Amount Calculations) is hereby amended
by deleting the percentage “5.25%” in clause (ii) of the defined term “Matrix
Rate Adjustment Event” and inserting “7.50%” in lieu thereof.



--------------------------------------------------------------------------------





ARTICLE THREE
EFFECTIVENESS; RATIFICATION
SECTION 3.01    Effectiveness. This Amendment shall become effective, and this
Amendment thereafter shall be binding on the parties hereto and their respective
successors and assigns, as of the date first set forth above when counterparts
hereof shall have been executed and delivered by the parties hereto.
SECTION 3.02    Incorporation; Ratification.
(a)On and after the execution and delivery hereof, this Amendment shall be a
part of the RPAA and each reference in the RPAA to “this Agreement” or “hereof”,
“hereunder” or words of like import, and each reference in any other Related
Document to the RPAA shall mean and be a reference to such RPAA as previously
amended, and as amended, modified and consented to hereby.
(b)Except as expressly provided herein, the RPAA shall remain in full force and
effect and is hereby ratified and confirmed by the parties hereto.
(c)After giving effect to this Amendment, the Performance Guaranty previously
executed and delivered by the Guarantor is and shall continue to be in full
force and effect.
ARTICAL FOUR
MISCELLANEOUS
SECTION 4.01    Representations and Warranties.
(a)    The Transferor hereby represents and warrants to the Administrative Agent
and the Owners that its representations and warranties set forth in Section 3.1
of the RPAA are true and correct in all material respects as of the date hereof.
(b)    Finco hereby represents and warrants to the Administrative Agent and the
Owners that its representations and warranties set forth in Section 3.1 and
Section 3.3 of the RPAA are true and correct in all material respects as of the
date hereof.
(c)    The Guarantor hereby represents and warrants to the Administrative Agent
and the Owners that its representations and warranties set forth in Section 3.4
of the RPAA are true and correct in all material respects as of the date hereof.
SECTION 4.02    No Other Amendments; Status of RPAA and Related Documents. The
amendments set forth herein are limited as specified and shall not be construed
as an amendment to any other term or provision of the RPAA. Nothing herein shall
obligate the Administrative Agent, any Conduit Purchaser, Committed Purchaser or
Funding Agent to grant (or consent to) any future amendment or waiver of any
kind under or in connection with the




2

--------------------------------------------------------------------------------





RPAA or entitle the Transferor to receive any such amendment or waiver under the
RPAA. Except as otherwise expressly provided herein, this Amendment shall not
constitute a waiver of any right, power or remedy of the Owners, the Funding
Agents or the Administrative Agent set forth in the RPPA and Related Documents,
and except as expressly provided herein, this Amendment shall have no effect on
any term or condition of the RPAA or Related Documents.
SECTION 4.03    Governing Law; Submission to Jurisdiction. THIS AMENDMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY AGREES TO THE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE
PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS.
SECTION 4.04    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing such
counterpart.
[signatures on following page]






3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto have caused a counterpart of this
Amendment to be duly executed as of the date first above written.
 
T-MOBILE HANDSET FUNDING LLC,
 
as Transferor
 
 
 
 
 
By: /s/ Dirk Wehrse                      
 
Name: Dirk Wehrse
 
Title: Senior VP, Treasury, Treasurer
 
 
 
 
 
T-MOBILE FINANCIAL LLC,
 
in its individual capacity and as Servicer
 
 
 
 
 
By: /s/ Dirk Wehrse                      
 
Name: Dirk Wehrse
 
Title: Assistant Treasurer
 
 
 
 
 
T-MOBILE US, Inc.,
 
as Guarantor
 
 
 
 
 
By: /s/ Dirk Wehrse                      
 
Name: Dirk Wehrse
 
Title: Senior Vice President, Treasury & Treasurer







[Signature Page to Second Amendment to A&R RPAA]

--------------------------------------------------------------------------------





 
ROYAL BANK OF CANADA,
 
as Administrative Agent
 
 
 
 
 
By: /s/ Thomas C. Dean                      
 
Name: Thomas C. Dean
 
Title: Authorized Signatory
 
 
 
 
 
ROYAL BANK OF CANADA,
 
as a Funding Agent
 
 
 
 
 
By: /s/ Sofia Shields                      
 
Name: Sofia Shields
 
Title: Authorized Signatory



































[Signature Page to Second Amendment to A&R RPAA]

--------------------------------------------------------------------------------





 
LANDESBANK HESSEN-THÜRINGEN
 
GIROZENTRALE,
 
as a Funding Agent
 
 
 
 
 
By: /s/ Bjoern Mollner                      
 
Name: Bjoern Mollner
 
Title: Vice President
 
 
 
 
 
By: /s/ Bjoern Reinecke                      
 
Name: Bjoern Reinecke
 
Title: Assistant Vice President

























































[Signature Page to Second Amendment to A&R RPAA]

--------------------------------------------------------------------------------





 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
LTD., NEW YORK BRANCH,
 
as a Funding Agent
 
 
 
 
 
By: /s/ Luna Mills                      
 
Name: Luna Mills
 
Title: Managing Director





























































[Signature Page to Second Amendment to A&R RPAA]

--------------------------------------------------------------------------------





 
LLOYDS BANK PLC,
 
as a Funding Agent
 
 
 
 
 
By: /s/ Jonathan Ferris                      
 
Name: Jonathan Ferris
 
Title: Director





[Signature Page to Second Amendment to A&R RPAA]